Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CIT Equipment Collateral 2008-VT1 EXHIBIT 99.1 Monthly Servicing Report Determination Date: 11/18/08 Collection Period: 10/01/08 10/31/08 Record Date: 11/19/08 Payment Date: 11/20/08 I. AVAILABLE FUNDS A. Collections a. Scheduled Payments Received $ b. Liquidation Proceeds Allocated to Owner Trust c. Prepayments on Contracts d. Payments on Purchased Contracts e. Proceeds of Clean-up Call f. Investment Earnings on Collection Account Total Collections $ B. Determination of Available Funds a. Total Collections $ b. Servicer Advances c. Recoveries of prior Servicer Advances d. Withdrawal from Reserve Account e. Net Swap Receipt Total Available Funds $ II. DISTRIBUTION AMOUNTS A. COLLECTION ACCOUNT DISTRIBUTION 1. Servicing Fee 2. Net Swap Payment 3. Class A-1 Note Interest Distribution Class A-1 Note Principal Distribution Aggregate Class A-1 distribution 4. Class A-2A Note Interest Distribution Class A-2A Note Principal Distribution Aggregate Class A-2 distribution 5. Class A-2B Note Interest Distribution Class A-2B Note Principal Distribution Aggregate Class A-2B distribution 6. Class A-3 Note Interest Distribution Class A-3 Note Principal Distribution Aggregate Class A-4 distribution 7. Class B Note Interest Distribution Class B Note Principal Distribution Aggregate Class B distribution 8. Class C Note Interest Distribution Class C Note Principal Distribution Aggregate Class C distribution 9. Class D Note Interest Distribution Class D Note Principal Distribution Aggregate Class D distribution 10. Deposit to the Reserve Account 11. Trustee Expenses 12. Any additional payments to swap counterparty 13. Remainder to the holder of the equity certificate Collection Account Distributions B. INCORRECT DEPOSITS TO BE RETURNED TO CIT Collection Account Distributions Page 1 of 6 III. INFORMATION REGARDING DISTRIBUTIONS ON THE SECURITIES Distribution Class A-1 Class A-2A Class A-2B Class A-3 Amounts Notes Notes Notes Notes 1. Interest Due 2. Interest Paid 3. Interest Shortfall ((1) minus (2)) 4. Principal Paid 5. Total Distribution Amount ((2) plus (4)) Distribution Class B Class C Class D Total Offered Amounts Notes Notes Notes Notes 1. Interest Due 2. Interest Paid 3. Interest Shortfall ((1) minus (2)) 4. Principal Paid 5. Total Distribution Amount ((2) plus (4)) IV. Information Regarding the Securities A Summary of Balance Information Applicable Principal Balance Class Factor Principal Balance Class Factor Class Coupon Nov-08 Nov-08 Oct-08 Oct-08 Rate Payment Date Payment Date Payment Date Payment Date a. Class A-1 Notes 2.82620% b. Class A-2A Notes 4.7600% c. Class A-2B Notes 6.2775% d. Class A-3 Notes 6.5900% e. Class B Notes 6.5100% f. Class C Notes 7.0000% g. Class D Notes 7.4800% h. Total Offered Notes B Other Information Scheduled Scheduled Principal Balance Principal Balance Class Nov-08 Oct-08 Payment Date Payment Date Class A-1 Notes Target Class Target Class Class Principal Balance Floor Principal Amount Floor Class Percentage Nov-08 Nov-08 Oct-08 Oct-08 Payment Date Payment Date Payment Date Payment Date Class A 89.50% Class B 3.05% 0.00 Class C 4.35% 0.00 Class D 3.10% 0.00 Page 2 of 6 V. PRINCIPAL A. MONTHLY PRINCIPAL AMOUNT 1. Principal Balance of Notes and Equity Certificates (End of Prior Collection Period) 2. Contract Pool Principal Balance (End of Collection Period) Total monthly principal amount B. PRINCIPAL BREAKDOWN No. of Accounts 1. Scheduled Principal 2. Prepaid Contracts 67 3. Defaulted Contracts 4. Contracts purchased by CIT Financial USA, Inc. 0 Total Principal Breakdown VI. CONTRACT POOL DATA A. CONTRACT POOL CHARACTERISTICS Original Nov-08 Oct-08 Pool Payment Date Payment Date 1. a. Contract Pool Balance b. No of Contracts c. Pool Factor 2. Weighted Average Remaining Term 39.80 3. Weighted Average Original Term (at closing) 44.60 B. DELINQUENCY INFORMATION % of Aggregate % of Required Payoff No. Of Aggregate Required Contracts Amount Accounts Payoff Amounts 1. Current 95.65% 96.29% 31-60 days 1.98% 1.59% 61-90 days 0.93% 0.99% 91-120 days 0.64% 0.59% 121-150 days 0.46% 0.29% 151-180 days 0.34% 0.24% 180+days (1 ) 0.00% 0.00% 0 Total Delinquency 100.00% 100.00% 2. Delinquent Scheduled Payments: Beginning of Collection Period End of Collection Period Change in Delinquent Scheduled Payments (1) Accounts that are more than 180 days past due constitute defaulted contracts and are included under "Defaulted Contract Information" in Section VI C below C. DEFAULTED CONTRACT INFORMATION 1. Aggregate Contract Balance on Defaulted Contracts 2. Liquidation Proceeds (or other cash collections on Defaulted contracts) received Current period reported net losses 3. Cumulative Reported Net Losses 4. Cumulative Net Loss Ratio 0.3668% 5. Cummlative Net Loss Trigger 1.0000% VII. MISCELLANEOUS INFORMATION A. SERVICER ADVANCE BALANCE 1. Opening Servicer Advance Balance 2. Current Period Servicer Advance 3. Recoveries of prior Servicer Advances 4. Ending Servicer Advance Balance 5. Unreimbursed Servicer Advances Page 3 of 6 B. RESERVE ACCOUNT 1. Opening Reserve Account 2. Deposit from the Collection Account 3. Withdrawals from the Reserve Account 4. Investment Earnings 5. Investment Earnings Distributions to the Depositor 6. Remaining available amount 7. Specified Reserve Account Balance 8. Reserve Account Surplus/(Shortfall) 9. Distribution of Reserve Account Surplus to the Depositor Ending Reserve Account Balance Reserve Account deficiency Reserve Account Floor C. OTHER RELATED INFORMATION 1. Discount Rate 6.6060% 2. Life to Date Prepayment (CPR) 4.89% 3. Life to Date Substitutions: a. Prepayments b. Defaults 4. If applicable, Material Changes in how delinquency, charge-offs and uncollectibles are determined: N/A 5. Any material modification, extensions or waivers to pool asset terms, fees, penalties or payments: N/A 6. Any material breaches of pool assets representations or warranties or transaction covenants: 7. Information regarding pool asset substitutions and repurchase: 8. Material changes in the solicitation, credit-granting, underwriting, origination, acquisition or pool selection criteria or procedures used to originate, acquire, or select new pool assets: N/A Page 4 of 6 D1. Statement of Priority of Distributions Prior to an Event of Default or the Cumulative Net Loss Trigger is Exceeded 1 Unreimbursed Servicer Advances; 2 Servicing Fee; 3 a.Class A-1 Note Interest Distribution b.Class A-2A Note Interest Distribution c.Class A-2B Note Interest Distribution d.Class A-3 Note Interest Distribution 4 Class B Note Interest Distribution; 5 Class C Note Interest Distribution; 6 Class D Note Interest Distribution; 7 Class A-1 Note Principal Distribution; 8 Class A-2A Note Principal Distribution; 9 Class A-2B Note Principal Distribution; CClass A-3 Note Principal Distribution; Class B Note Principal Distribution; 12 Class C Note Principal Distribution; 13 Class D Note Principal Distribution; 14 Class A-1 Note Reallocated Principal Distribution 15 Class A-2A Note Reallocated Principal Distribution; 16 Class A-2B Note Reallocated Principal Distribution; 17 Class A-3 Note Reallocated Principal Distribution; Class B Note Reallocated Principal Distribution; 19 Class C Note Reallocated Principal Distribution; 20 Class D Note Reallocated Principal Distribution; 21 Deposit to the Reserve Account; 22 Any amounts owing to the Trustees; and 23 Remainder to the holder of the equity certificate. D2. Statement of Priority of Distributions After an Event of Default or the Cumulative Net Loss Trigger is Exceeded 1 Unreimbursed Servicer Advances; 2 Servicing Fee; 3 a.Class A-1 Note Interest Distribution b.Class A-2A Note Interest Distribution c.Class A-2B Note Interest Distribution d.Class A-3 Note Interest Distribution 4 Class B Note Interest Distribution; 5 Class C Note Interest Distribution; 6 Class D Note Interest Distribution; 7 Class A-1 Note Principal Distribution; 8 Class A-2A Note Principal Distribution; 9 Class A-2B Note Principal Distribution; 10 Class A-3 Note Principal Distribution; 11 Class B Note Principal Distribution; 12 Class C Note Principal Distribution; 13 Class D Note Principal Distribution; 14 Deposit to the Reserve Account; 15 Any amounts owing to the Trustees; and 16 Remainder to the holder of the equity certificate. E. DELINQUENCY, NET LOSSES AND CPR HISTORY % of % of % of % of % of (2) Aggregate Aggregate Aggregate Aggregate Aggregate Required Payoff Required Payoff Required Payoff Required Payoff Required Payoff Amounts Amounts Amounts Amounts Amounts Collection Periods 31-60 Days Past Due 61-90 Days Past Due 91-120 Days Past Due 121-150 Days Past Due 151-180 Days Past Due 10/31/08 1.59% 0.99% 0.59% 0.29% 0.24% 09/30/08 2.13% 0.94% 0.47% 0.30% 0.34% 08/31/08 2.28% 0.92% 0.43% 0.46% 0.13% 07/31/08 1.84% 1.05% 0.53% 0.15% 0.01% 06/30/08 1.78% 0.90% 0.19% 0.01% 0.01% 05/31/08 2.67% 0.43% 0.00% 0.00% 0.00% Collection Monthly Net Monthly Net Month Loss Percentage Losses LTD CPR 10/31/08 0.143% 4.89% 09/30/08 0.175% 4.88% 08/31/08 0.038% 4.51% 07/31/08 0.010% 5.58% 06/30/08 0.001% 6.59% 05/31/08 0.000% 7.95% 04/30/08 0.000% 9.85% (2) Accounts that are more than 180 days past due constitute defaulted contracts and are included under "Defaulted Contract Information" in Section VI
